MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                  Jul 31 2019, 11:22 am
court except for the purpose of establishing                                       CLERK
the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                  Court of Appeals
estoppel, or the law of the case.                                                   and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jeffery Haupt                                             Curtis T. Hill, Jr.
Law Office of Jeffery Haupt                               Attorney General
South Bend, Indiana
                                                          Lauren A. Jacobsen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                            IN THE
    COURT OF APPEALS OF INDIANA

T.M.,                                                     July 31, 2019
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JV-602
        v.                                                Appeal from the St. Joseph Probate
                                                          Court
State of Indiana,                                         The Honorable Jason Cichowicz,
Appellee-Petitioner                                       Judge
                                                          The Honorable Graham C.
                                                          Polando, Magistrate
                                                          Trial Court Cause Nos.
                                                          71J01-1506-JD-247
                                                          71J01-1608-JD-242
                                                          71J01-1609-JD-297
                                                          71J01-1810-JD-349



Crone, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JV-602 | July 31, 2019                           Page 1 of 6
                                              Case Summary
[1]   By age fifteen, T.M. had accumulated four true findings of delinquency, three

      for acts that would be felonies if committed by an adult. He repeatedly violated

      the terms of his placements and was the subject of several placement

      modification petitions. He now appeals a modification order placing him in the

      Indiana Department of Correction (“DOC”). Finding that the trial court acted

      within its discretion, we affirm.


                                  Facts and Procedural History
[2]   In 2015, T.M. was adjudicated delinquent for committing an act amounting to

      class A misdemeanor theft if committed by an adult. He was placed on

      probation. In 2016, he had another delinquency finding for an act amounting

      to level 6 felony auto theft if committed by an adult. He was placed on

      electronic monitoring (“EM”), and shortly thereafter, he cut the band off his

      monitoring device and threw the device into a nearby river. As a result, he was

      adjudicated delinquent for an act amounting to level 6 felony escape if

      committed by an adult. He was placed in residential treatment at the Youth

      Opportunity Center (“YOC”), from which he attempted several escapes,

      sometimes in cold weather without a coat.


[3]   After his release from the YOC, T.M. was returned to probation/home

      placement. He volunteered at a homeless shelter but subsequently stole the

      shelter’s van. Police found the stolen van outside T.M.’s mother’s home. As

      they sought to apprehend T.M., he attempted to flee through a second-story


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-602 | July 31, 2019   Page 2 of 6
      window. This incident resulted in his 2018 delinquency adjudication for an act

      amounting to level 6 felony auto theft if committed by an adult. At the

      dispositional hearing, the trial court also considered placement modification

      petitions in T.M.’s three prior causes. The court imposed a suspended

      placement in the DOC with house arrest as a condition of his probation.


[4]   T.M. continued to violate the terms of his house arrest and probation, so the

      probation department sought a modification of his placement from suspended

      to executed. The court held an emergency modification hearing and issued an

      order revoking T.M.’s probation in all four causes and executing his placement

      in the DOC. T.M. now appeals. Additional facts will be provided as

      necessary.


                                      Discussion and Decision
[5]   T.M. asserts that the trial court abused its discretion in modifying his placement

      to the DOC. The disposition of a juvenile adjudicated a delinquent is a matter

      committed to the trial court’s discretion, subject to the statutory considerations

      of the child’s welfare, community safety, and the policy favoring the least harsh

      disposition. J.S. v. State, 110 N.E.3d 1173, 1175 (Ind. Ct. App. 2018), trans.

      denied (2019). We review a trial court’s disposition and modification thereof for

      an abuse of discretion, which occurs if the decision is clearly against the logic

      and effect of the facts and circumstances before it or the reasonable inferences

      that may be drawn therefrom. Id.; see also K.A. v. State, 775 N.E.2d 382, 386

      (Ind. Ct. App. 2002) (applying abuse of discretion standard where juvenile

      challenged modification of placement to DOC following her violation of terms
      Court of Appeals of Indiana | Memorandum Decision 19A-JV-602 | July 31, 2019   Page 3 of 6
      of suspended commitment), trans. denied. In determining whether a trial court

      has abused its discretion, we neither reweigh evidence nor judge witness

      credibility. J.S., 110 N.E.3d at 1175.


[6]   The crux of T.M.’s argument is that the trial court modified his placement to

      the harshest option when less restrictive alternatives were available. Juvenile

      court proceedings are civil, not criminal, in nature. Id. “[T]he goal of the

      juvenile process is rehabilitation so that the youth will not become a criminal as

      an adult.” Id. at 1175-76 (quoting R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct.

      App. 2010)). Thus, juvenile courts have a variety of placement choices.

      Indiana Code Section 31-37-18-6 reads,


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:

              (1) is:


              (A) in the least restrictive (most family like) and most appropriate
              setting available; and


              (B) close to the parents’ home, consistent with the best interest
              and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and
      Court of Appeals of Indiana | Memorandum Decision 19A-JV-602 | July 31, 2019    Page 4 of 6
              (5) provides a reasonable opportunity for participation by the
              child’s parent, guardian, or custodian.


[7]   Indiana Code Section 31-37-18-9(a) requires the trial court to state its reasons

      for the disposition chosen. This involves the trial court’s issuance of written

      findings and conclusions concerning the child’s care, treatment, rehabilitation,

      or placement; parental participation in the plan; efforts made to prevent the

      child’s removal from the parent; family services offered; and the court’s reasons

      for its disposition. Ind. Code § 31-37-18-9(a)(1)-(5).


[8]   Here, the trial court’s findings indicate its consideration of the statutory factors

      and its reasons for ordering that T.M.’s placement be modified from a

      suspended to an executed placement in the DOC. For example, the findings

      emphasize the reasonable efforts taken by the court and the probation

      department to prevent T.M.’s removal from his home and family, the services

      made available to T.M. to address his dangerous behavior, T.M.’s continual

      disregard for the rules of his school/community, his home detention violations,

      the threat he poses to the community, the unsuccessful attempts at less

      restrictive placements, the lack of suitable relative placement, and T.M.’s best

      interests. Appealed Order at 2-3. The court ordered modification to an

      executed DOC placement based on the following reasons: T.M.’s failure to

      abide by Court ordered terms of probation, T.M.’s history of delinquent acts

      and the serious nature of his current auto theft offense as warranting placement

      in a secure facility, the fact that less restrictive means of controlling T.M.’s



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-602 | July 31, 2019   Page 5 of 6
       behavior have been investigated or tried, and the community’s right to

       protection as outweighing T.M.’s right to personal freedom. Id. at 2-3.


[9]    Our review of the record shows T.M. to be a serial thief whose common theme

       has been to beg the court for “just one more chance” and then promise to do

       better. Tr. Vol. 2 at 40. He is either unwilling or unable to keep these promises

       and does not even appear to know why he steals. For example, when asked

       why he stole the homeless shelter’s van, he replied, “I don’t even know. I

       wasn’t even thinkin[g].” Id. at 10. When his therapist suggested journaling as a

       means of combating his urges to steal, he never followed through.


[10]   Moreover, the record shows T.M. to be a flight risk whose mother can no

       longer handle him. When he cut off his monitoring device and threw it in the

       river, his mother was billed $2000 for the damage. The apparently exasperated

       woman requested in court that her son not be placed back on EM. Yet, again,

       T.M. was given an opportunity to demonstrate some self-control. And again,

       he failed. As the trial court aptly stated at the end of the modification hearing,

       T.M.’s less restrictive placement options have been “exhausted … in every

       sense of that term.” Id. at 41. The trial court acted within its discretion in

       executing T.M.’s DOC placement. Accordingly, we affirm.


[11]   Affirmed.


       Baker, J., and Kirsch, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-602 | July 31, 2019   Page 6 of 6